DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       BANG JETS, LLC and
                  VITAL PHARMACEUTICALS, INC.,
                           Appellants,

                                    v.

           GULFSTREAM AEROSPACE CORPORATION and
                   EXPERT AVIATION, INC.,
                         Appellees.

                              No. 4D21-1621

                         [February 10, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jack B. Tuter, Judge; L.T. Case No.
CACE-20-013100(07).

  Joseph T. Kohn of Quarles & Brady LLP, Naples, for appellants.

   Eugene K. Pettis and Debra P. Klauber of Haliczer Pettis & Schwamm,
P.A., Fort Lauderdale, and Michael A. Doornweerd, Andrew F. Merrick and
Elena M. Olivieri of Jenner & Block, LLP, Chicago, IL, for appellee
Gulfstream Aerospace Corporation.

PER CURIAM.

  Affirmed.

WARNER, GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.